DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communications filed on 4/28/2022 and the interview held on 6/2/2022.
Claims 5, 7, 21, & 28 are amended herein. Claim 39 is cancelled herein. Claims 6, 9, 11-14, 16-18, & 24 were previously withdrawn from examination, and are now rejoined. Claims 1, 5-22, & 24-38 are allowed. 


Restriction / Rejoinder
Claims 1, 5-22, & 24-38  are allowable. Claims 6, 9, 11-14, 16-18, & 24, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions Species I-XVIII, as set forth in the Office action mailed on 9/16/2021, is hereby withdrawn and claims 6, 9, 11-14, 16-18, & 24 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Chen (Lena) Le (#79,818) on 6/2/2022.
Amendments to the Claims:
This listing of claims will replace all prior versions and listing of the claims in the application.
Listing of Claims:
5. (Currently amended) An information sharing method, comprising:
A10: obtaining processing information, wherein the processing information is obtained from a sending terminal and/or provided by a receiving terminal; 
A11: processing information to be shared according to the processing information to obtain target sharing information, wherein the operation A11 comprises performing data type conversion on the information to be shared according to a habit of a user of the receiving terminal, wherein the habit of the user of the receiving terminal is obtained through chat records in a chat application of the receiving terminal; 
D11: detecting whether the target sharing information is the same as first sharing information, wherein the first sharing information is original information to be shared;
D12: in responding to a determination that the target sharing information is different from the original information to be shared, obtaining description information corresponding to the target sharing information, and sending the target sharing information and the description information to the receiving terminal; and/or,
D13: in responding to a determination that the first sharing information is the same as the original information to be shared, only sending the target sharing information to the receiving terminal.


7. (Currently amended) The method according to claim 5, wherein the processing information comprises 
processing the information to be shared comprises 


21. (Currently amended) The method according to claim 20, wherein, the data type conversion parameters comprise at least one of the following: a data type and/or a file format of the information to be shared, a data type and/or a file format of processed information to be shared, time requirements, space requirements; and/or,
the data type conversion parameters are determined according to selection operations of a user or system settings,
wherein the time requirements are configured for selecting a data type conversion of a least time-consuming, and the space requirements are configured for minimizing a space occupied by the target sharing information.


28. (Currently amended) An information sharing method, comprising the following operations:
D20: receiving, by a receiving terminal, sharing information, the sharing information comprising at least one of the following: first sharing information, second sharing information, description information, a link address of the first sharing information and/or the second shared information and the description information on a server, wherein the second sharing information is obtained by processing the first sharing information; and
D21: determining, by the receiving terminal that the sharing information comprises the description information, and performing a corresponding processing according to the description information,
wherein the description information is configured for a user of the receiving terminal to know whether the sharing information has been processed;
wherein the sharing information is shared in a form of logos, a logo of each data type of the sharing information is put in a same circle and represented with a fan-shaped area of the circle.


39. (Canceled) 


Reasons for Allowance
The following is examiner's statement of reasons for allowance: 
The prior art of record fails to teach neither singly nor in combination, the claimed limitations of “performing data type conversion on the information to be shared according to a habit of a user of the receiving terminal, wherein the habit of the user of the receiving terminal is obtained through chat records in a chat application of the receiving terminal” as recited in Claims 1 & 5, and “wherein the sharing information is shared in a form of logos, a logo of each data type of the sharing information is put in a same circle and represented with a fan-shaped area of the circle” as recited in Claim 28.  These limitations, in conjunction with other limitations in the independent claim, are not specifically disclosed or remotely suggested in the prior art of record. A review of Claims 1, 5-22, & 24-38 indicated claims 1, 5-22, & 24-38 are allowable over the prior art of record.


Conclusion
    Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MOREAU whose telephone number is (571) 272-5179.  The examiner can normally be reached on Monday to Thursday and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached at (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/AUSTIN J MOREAU/Primary Examiner, Art Unit 2446